        Case 3:17-cv-01138-BAJ-RLB          Document 44       08/19/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT

                        MIDDLE DISTRICT OF LOUISIANA

    CHARLIE C. CASTLEBERRY, ET AL.                                        CIVIL ACTION

    VERSUS

    AMERICAN STRATEGIC INSURANCE                                NO. 17-01138-BAJ-RLB
    CORPORATION

                                 RULING AND ORDER

       In this 2016 Baton Rouge flood case, as in so many others, Plaintiffs filed suit

alleging a breach of their Standard Flood Insurance Policy (“SFIP”) before the

Defendant insurer issued a written denial of their claim. If this were the end of the

story, the Court would dismiss this action, as it has so many others, for the same

reasons set forth in the July 22, 2021 dismissal order entered in Burkhalter, et al. v.

Hartford Underwriters Insurance Company, et al., No. 17-cv-01086, 2021 WL

3121209 (M.D. La. July 22, 2021). In this case, however, there is a slight wrinkle.

Unlike the other cases, where the Defendant insurer did not issue a written denial

either before or after the Plaintiff insureds filed suit, here the Defendant issued a

written denial on November 20, 2017, one month after Plaintiffs initiated litigation.1


1 Actually, Defendant did issue a pre-suit written denial (of sorts). By correspondence dated
January 4, 2017, Defendants rejected Plaintiffs’ claim for personal property (contents)
damages. Defendant based its denial on the uncontestable fact that Plaintiffs’ SFIP did not
provide personal property coverage.
       The parties concede that Defendant’s January 4 denial is “not relevant” to Plaintiffs’
claims here, yet invite the Court to consider this denial when analyzing the timeliness of
Plaintiffs’ action. (Doc. 42 at 3, 7; Doc. 43 at 1-3). The Court rejects this invitation.
Defendant’s denial of personal property damages (a wholly separate type of claim), based on
the fact that Plaintiffs never obtained such coverage, plainly cannot serve as the predicate
“written denial” for a lawsuit seeking recovery of building damages. See Cohen v. Allstate Ins.
Co., No. 17-cv-2484, 2018 WL 1144761, at *7 (S.D. Tex. Mar. 2, 2018) (Rosenthal, C.J.)
(insurer’s denial of building damages for “detached garage” was not a written denial of
        Case 3:17-cv-01138-BAJ-RLB         Document 44      08/19/21 Page 2 of 4




       The question becomes whether Defendant’s post-litigation denial saves

Plaintiffs’ action from dismissal. On July 13, 2021, the Court posed this question to

the parties, ordering them to show cause within 10 days why this action should not

be dismissed, either because Plaintiffs violated the SFIP by filing their lawsuit

without first obtaining a written denial, or because without a denial Plaintiff’s action

is not “ripe” under hornbook jurisprudential principles. (Doc. 38). On July 23, 2021,

the parties submitted show cause briefs, each side urging the Court to disregard the

timing of Defendant’s denial. (Docs. 42, 43). Essentially, the parties argue that a

written denial is a written denial regardless when it is made, and regardless whether

it addresses the claims at issue in the lawsuit,2 and that any issues of ripeness are

cleared up by the simple fact of the denial being issued at all.

       The Court is not persuaded. The Court will assume that Plaintiffs’ claims are

“ripe” based on Defendant’s post-litigation denial. See Nat'l Builders Ins. Co. v.

Architects, Devs. & Contractors, Inc., No. 5:20-CV-162-H, 2021 WL 3030178, at *3

(N.D. Tex. Feb. 10, 2021) (Hendrix, J.) (“[W[hen considering ripeness claims, district

courts consider events that occurred after the filing of the complaint.” (citing

authorities)). Still, the parties cannot overcome the unambiguous language of the

SFIP, which states that any suit for coverage “must start … after the date of the

written denial.” 44 C.F.R. § Pt. 61, App. A(1), art. VII(R) (emphasis added); see also




plaintiffs’ personal property claim “because that claim [for the garage] was not part of the
personal-property claim”), aff'd 924 F.3d 776 (5th Cir. 2019).
2 Again, the Court disregards Defendant’s January 4 written denial of personal property

damages when assessing whether to dismiss this action, because that denial did not address
the unpaid building damages at issue in this case. See, supra n.1.
                                             2
        Case 3:17-cv-01138-BAJ-RLB        Document 44     08/19/21 Page 3 of 4




id. (“You may not sue us to recover money under this policy unless you have complied

with all the requirements of the policy.”).

      Again, the U.S. Court of Appeals for the Fifth Circuit has set clear rules for

flood insurance disputes. First, the SFIP “must be strictly construed and enforced.”

Gowland v. Aetna, 143 F.3d 951, 954 (5th Cir. 1998). Second, the SFIP’s terms “cannot

be waived or modified” by any party, including the defendant insurer. Wright v.

Allstate Ins. Co., 415 F.3d 384, 388 (5th Cir. 2005). Third, these strict rules of

construction cannot be relaxed, even if a “harsh” result follows. Wright v. Allstate Ins.

Co., 415 F.3d 384, 387 (5th Cir. 2005) (discussing Gowland v. Aetna, 143 F.3d 951,

955 (5th Cir. 1998)). Fourth, and perhaps most important here, these strict rules

apply squarely to the timing of Plaintiffs’ Complaint. Most recently, in Cohen v.

Allstate Insurance Company, the Fifth Circuit emphasized (again) that an insured

must “turn square corners” on his way to the courthouse: “For the same reasons that

we must narrowly construe the type of suit a policyholder may bring against a WYO

carrier, we must also narrowly construe when a policyholder may bring suit.” Cohen

v. Allstate Ins. Co., 924 F.3d 776, 780 (5th Cir. 2019) (quoting Migliaro v. Fid. Nat'l

Indem. Ins. Co., 880 F.3d 660, 667 (3d Cir. 2018)).

      Plaintiffs sued Defendant before obtaining a written denial of their claim, in

direct violation of the SFIP’s requirement that any suit for coverage “must start …

after the date of the written denial.” 44 C.F.R. § Pt. 61, App. A(1), art. VII(R)

(emphasis added). The SFIP’s language is unambiguous, and the applicable rules

require strict adherence. Cohen, 924 F.3d at 780. Inescapably, Plaintiffs’ action must



                                              3
        Case 3:17-cv-01138-BAJ-RLB        Document 44     08/19/21 Page 4 of 4




be dismissed for failure to satisfy the prerequisites to suit set forth in the SFIP.

      Accordingly,

      IT IS ORDERED that the above-captioned action is DISMISSED.

      Judgment shall issue separately.

                               Baton Rouge, Louisiana, this 19th day of August, 2021



                                         _______________________________________
                                         JUDGE BRIAN A. JACKSON
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA




                                           4
